Citation Nr: 0531152	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-06 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.

ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 determination by the Manilla, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that determined that the 
appellant had no legal entitlement to VA benefits.was not on 
the basis that her husband did not have active military duty 
in the Armed Forces of the United States.


REMAND

In March 2004, the appellant requested a personal hearing 
before a Member of the Travel Board to be conducted in 
Manilla.  In February 2005, she was advised of upcoming 
Travel Board hearings to be conducted in June 2005, and 
requested to reply to the letter within 60 days if she 
continued to desire the hearing.  Otherwise, the RO was to 
assume she did not desire a Board hearing.  The appellant did 
not respond to the February 2005 letter, and the RO certified 
the claim to the Board for adjudication.  A claimant has a 
right to a hearing before the Board, see 38 C.F.R. 
§ 20.700(a), and she has not specifically withdrawn that 
request.  See 38 C.F.R. § 20.700(e) (2005).  As such, the 
Board remands this case to the RO to accommodate the 
appellant's request for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should undertake appropriate scheduling 
action for a personal hearing before a member of 
the Travel Board at the Manilla, the Republic of 
the Phillipines RO.  Notice should be sent to the 
appellant in accordance with applicable 
regulations.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status. Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


